Citation Nr: 0532313	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-15 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Jesse L. Kearney, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his friend




INTRODUCTION

The veteran had active military service from February 1969 to 
February 1973 and for an unverified period of time in the 
Arkansas Army Reserve.

The case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  This case was before the Board in September 
2004, at which time the Board reopened the veteran's claims 
as shown on the title page of this decision and remanded the 
issues for further development.  Additionally, the veteran 
was afforded a personal hearing at the RO before the 
undersigned Veterans Law Judge in July 2005.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the issues in this case was REMANDED in a 
September 2004 Board decision.  However, the claims file does 
not reflect that the requested action has yet been 
accomplished in full.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Accordingly, this case is REMANDED for the 
following development:

1.  Verify the veteran's periods of ACDUTRA and of 
inactive duty training (INACDUTRA) during his service 
with the Arkansas Army Reserve from December 1975 to 
October 1997.

2.  Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded the following 
examinations:

(a) The veteran should be scheduled to undergo a VA 
examination, conducted by an orthopedist, to evaluate 
the nature, severity, and etiology of the claimed back 
disorder.  If no such disorder is currently found, the 
examiner should so indicate.  The claims folder must be 
made available to and be thoroughly reviewed by the 
examiner in connection with the examination.  The 
examiner must indicate in the examination report that 
the claims file was reviewed.  All necessary tests and 
studies should be conducted in order to render a 
diagnosis of the claimed back disorder.  The examiner 
should review all of the veteran's medical records and 
history.  Following an examination of the veteran and a 
review of his medical records and history, the VA 
specialist should render an opinion as to whether it is 
at least as likely as not that the claimed back disorder 
constitutes a congenital or developmental defect.  As 
well, the examiner should render an opinion as to 
whether it is at least as likely as not that the 
veteran's back disorder was aggravated/increased in 
disability during his service, and if so, whether it is 
clear and unmistakable that such increase was due to the 
natural progress of the disease.  Furthermore, for any 
identified disorder that did not preexist service, the 
examiner should provide an opinion as to whether it is 
at least as likely as not that such back disorder is 
causally related to the veteran's active service, or if 
arthritis, became manifest to a compensable degree 
within a one year period of his discharge from service.  
Lastly, the VA specialist should render an opinion as to 
whether it is at least as likely as not that the claimed 
back disorder is related to any post-service event(s) or 
diseases, including any reported post-service 
complaints/injuries.  If the etiology of the veteran's 
back disorder is attributed to multiple factors/events, 
the examiner should specify which symptoms/diagnoses are 
related to which factors/events.  It is requested that 
the VA specialist reconcile any contradictory evidence 
regarding the etiology of the veteran's back disorder.  
All pertinent clinical findings and the complete 
rationale for all opinions expressed should be set forth 
in a written report.

(b) The veteran should be scheduled to undergo a VA 
cardiology examination to evaluate the nature, severity, 
and etiology of the claimed heart disorder.  If the 
examiner finds no such disorder, the examiner should so 
indicate. The claims file must be made available to the 
examiner.  The claims folder must be thoroughly reviewed 
by the examiner in connection with the examination.  The 
examiner should indicate in the examination report that 
the claims file was reviewed.  All necessary tests and 
studies should be conducted in order to assess the 
claimed heart disorder.  The examiner should review all 
of the veteran's in-service and post-service medical 
records and history.  Following an examination of the 
veteran and a review of his medical records and history, 
the VA specialist should render an opinion as to whether 
it is at least as likely as not that the currently 
claimed heart disorder became manifest during active 
service or to a compensable degree within a one year 
period of his discharge from active service, is related 
to any in-service incident or injury, or otherwise 
related to his active service.  The VA specialist should 
also render an opinion as to whether it is at least as 
likely as not that the claimed heart disorder is related 
to any post-service event(s) or diseases.  Lastly, the 
VA specialist should render an opinion as to whether the 
claimed disorder was aggravated by the veteran's active 
service.  For any identified disorder(s) determined to 
be congenital or developmental in nature, that may have 
preexisted service, the examiner should offer an opinion 
as to whether it is at least as likely as not that (1) 
such disorder was aggravated (worsened), as the result 
of some incident of active service, or (2) if so, 
whether the evidence is clear and unmistakable that such 
increase is due to the natural progression of a disease.  
If the etiology of the claimed disorder is attributed to 
multiple factors/events, the examiner should specify 
which symptoms/diagnoses are related to which 
factors/events.  It is requested that the VA specialist 
reconcile any contradictory evidence regarding the 
etiology of the veteran's claimed heart disorder.  All 
pertinent clinical findings and the complete rationale 
for all opinions expressed should be set forth in a 
written report.  

The veteran should be given adequate notice of the 
requested examination(s), which includes advising him of 
the consequences of his failure to report to the 
examination.  If he fails to report to the examination, 
this fact should be noted in the claims folder and a 
copy of each scheduling of examination notification or 
refusal to report notice, whichever is applicable, 
should be associated with the claims folder.

3.  Review the claims folder and ensure that all of the 
foregoing development efforts have been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  If 
the examination report is deficient in any manner or 
fails to include adequate responses to the specific 
clinical findings/opinions requested, it must be 
returned to the examiners for corrective action.  38 
C.F.R. § 4.2 (2005).  

4.  After completion of the above, readjudicate the 
appellant's claims of service connection for a back 
disorder and heart disease.  If any determination 
remains adverse, the veteran should be furnished a 
supplemental statement of the case, which discusses the 
ramifications of VAOPGCPREC 3-2003 and fully sets forth 
the controlling law and regulations pertinent to this 
appeal.  The requisite period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

